Fellows, J.
(dissenting), I agree with Justice Sharpe in his disposition of the second and third questions involved in this case. I am unable to agree with him in the disposition he makes of the first one. I will briefly state my reasons. Before a will or other instrument is open to construction by us we must first find it to be ambiguous. If no ambiguity exists it is not open to construction — there is nothing to construe. By testator’s will he first disposed of one-third'of his estate, what is, frequently called by laymen - “the widow’s third.” I think the language used clearly gave the widow a life use and the fee to Charles subject to such life use. A bequest of a thousand dollars payable in installments was then given to his daughter .Mary, a dollar each to three grandchildren, and the will then proceeds:
“And I hereby bequeath all the real and personal estate of which I may die possessed, except that herein before mentioned, to my son, Charles C. Owen and his heirs.” * * *
And then follows the language considered by my Brother Sharpe, which, as I view it, has reference only to the property left by deceased “except that herein before mentioned,” i. e., the devise and bequest of the one-third, the $1,000 bequest and the three $1 bequests. I think the language of the first clause of the will coupled with the language italicized unequivocally gave Charles the fee to the third and is not so ambiguous as to require the application of rules of construction.
But if I am in error in the conclusion that this will is not open to construction as to the one-third given Charles and we are required to apply the proper rules of construction, I am persuaded that the same result must be reached. I think two rules of law applicable to the construction of wills preclude the result reached by my Brother. The first of these rules is that the law favors that construction of wills which will make a *168distribution as nearly conformable to the general rule of inheritance as the language will permit. See Rivenett v. Bourquin, 53 Mich. 10; In re Lamb’s Estate, 122 Mich. 239; Murdoch v. Bilderback, 125 Mich. 45; Kilgore v. Kilgore, 127 Ind. 276 (26 N. E. 56); In re Long’s Estate, 228 Pa. 594 (77 Atl. 924). The following language will be found in the syllabus of the last cited case:
“In cases of doubtful construction the law leans in favor of an absolute, rather than a defeasible estate; of a vested, rather than a contingent one; of the primary, rather than the secondary intent ; of the first, rather than the second taker, as the principal object of the testator’s bounty; and of a distribution as nearly conformed to the general rules of inheritance as possible.”
If the first clause of this will stood alone I do not think it could be questioned for a moment but that Charles took the fee of the third subject to the life estate of his mother. In re Lamb’s Estate, supra, I recognize the propriety and correctness of the rule that all parts of the will are to be considered when we are dealing with the question of construction; that the testator’s intent is the thing sought, and to arrive at it all provisions of the will must be considered. But the language of the will is what we are to construe and the intent should be gathered from the four corners of the instrument. It is not necessary that we discover testator’s motives. We are to determine what disposition he in fact made of his property by the language used and the law applicable thereto. This brings us to the second rule of law which to my mind prevents the construction arrived at by my Brother Sharpe. This rule of law is that a testator may not create a fee with absolute power of disposal and at the same time clog that power of alienation by limitations over to another. This, doctrine has been recognized in a long line of *169cases in this court beginning with Jones v. Jones, 25 Mich. 401; the latest speaking of the court on the subject being in Gibson v. Gibson, 213 Mich. 31, where the late Justice Brooke quite fully cited from both classes of cases. Speaking for the majority of the court, he there quoted with approval the following language from the supreme court of Iowa in the case of Law v. Douglas, 107 Iowa, 608 (78 N. W. 212):
“There are some things, however, which even a testator may not do, and which the courts, are powerless to aid him in doing, however clearly his intentions may be expressed. He cannot create a fee with absolute power of disposal, and at the same time clog that power of alienation by limitations over to another. In other words, he cannot include provisions which are absolutely inconsistent in terms and meaning and have all given force and effect.”
In the instant case Charles was, by the first clause of the will, given an absolute fee of the third, subject to his mother’s life estate. I do not agree that the language used in the last clause of the will was applicable to the property mentioned in the first clause of the will, or that it was intended by the testator to apply to the one-third of the estate mentioned in that clause and already disposed of. But the most that can be said for it is that it was so intended, and that it was an attempt to limit the estate over to another after an absolute, estate in fee had been created. Under the Gibson Case and the authorities therein cited this may not be done — the limitation over is void.
As already stated, I agree with the balance of the opinion of Mr. Justice SHARPE.